Citation Nr: 0912278	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for ulnar subluxation 
of the right fifth proximal interphalangeal (PIP) joint.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to service connection for disability of the 
cervical spine.

4.  Entitlement to service connection for disability of the 
thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 1981 and from September 1981 to September 1985.  He 
also had an unverified period of service in the Army National 
Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In February 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The issues of entitlement to service connection for 
disabilities of the cervical spine and thoracic spine are 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The ulnar subluxation of the Veteran's right fifth PIP 
joint is manifested by pain and tenderness.

2.	The Veteran's hemorrhoids are not more than mild in 
severity.




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but not higher, for 
ulnar subluxation of the right fifth PIP joint have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.71a, Diagnostic Codes 5227, 5230, § 4.118, Diagnostic Code 
7804 (2008).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the Veteran was sent a letter in May 
2008 informing him that he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  It also 
provided appropriate notice with respect to the effective-
date element of the claim.  It included information on how VA 
determines the disability rating by use of the rating 
schedule and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the Veteran.  It also informed 
the Veteran of the assistance that VA would provide to obtain 
evidence on his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of either disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disabilities in the May 2008 letter.  

Although adequate notice was not provided until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claims in December 2008.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of either claim would 
have been different had complete VCAA notice been provided at 
an earlier time.

The record reflects that service treatment records, Social 
Security Administration (SSA) records, and all other 
available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, the Veteran has 
been afforded an appropriate VA examination.  Neither the 
Veteran nor his representative has identified any other 
outstanding evidence that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Right Fifth PIP Joint

The ulnar subluxation of the Veteran's right fifth PIP joint 
currently is evaluated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230.  Under this code, a single 
noncompensable rating is warranted for any limitation of 
motion of the ring or little finger.  Accordingly, a 
compensable rating is not available under this code.

The Board has considered whether there is any other schedular 
basis for granting the Veteran's claim.  On VA examination in 
March 2005, physical examination revealed lateral and medial 
tenderness in the PIP joint.  In addition, the Veteran 
testified in February 2009 that his finger becomes painful 
upon use.  In light of this evidence of pain and tenderness, 
the Board finds that a 10 percent rating is warranted for the 
Veteran's right finger disability by analogy to a painful 
scar under 38 C.F.R. § 4.118, Diagnostic Code 7804.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has ulnar 
subluxation of the Veteran's right fifth PIP joint warranted 
a rating higher than 10 percent.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Hemorrhoids

The Veteran's hemorrhoids currently are evaluated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under this code, a noncompensable rating is warranted for 
mild or moderate hemorrhoids.  A 10 percent rating is 
warranted for large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  The maximum schedular rating of 20 percent is 
warranted for hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.

The medical evidence of record shows that the Veteran's 
hemorrhoids are, at worst, mild.  On VA examination in March 
2005, he complained of occasional episodes of itching and 
rare episodes of blood in his stool.  Physical examination 
revealed one palpable but decompressed internal hemorrhoid.  
The examiner noted that this solitary hemorrhoid was not 
thrombosed and that there was a minimal history of ongoing 
problems.  A January 2007 VA treatment record reflects that 
no masses were noted on rectal examination.

The Veteran testified in February 2009 that his hemorrhoids 
flare approximately once every 20 days and that he 
experiences persistent bleeding.  The Board notes that the 
Veteran is competent to report such observable 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, numerous private and VA treatment records 
dated from 2001 to 2007 reflect no complaints related to the 
Veteran's hemorrhoids, to include any problems with 
persistent bleeding, and the January 2007 VA treatment record 
specifically indicates that rectal examination was heme-
negative.  Moreover, there is no indication in the record 
that the Veteran experiences secondary anemia as a result of 
the described persistent bleeding.

In sum, the evidence does not show that the Veteran's 
hemorrhoids are large or thrombotic; that they result in 
persistent bleeding with secondary anemia; or that they are 
accompanied by fissures.  Accordingly, a compensable rating 
for hemorrhoids is not warranted.

Consideration again has been given to assigning a staged 
rating; however, at no time during the period in question 
have the Veteran's hemorrhoids warranted a compensable 
rating.  See Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. 
119.




Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the Veteran has not required hospitalizations 
for either of his service-connected disabilities.  
Additionally, there is no indication in the record that the 
average industrial impairment from the Veteran's hemorrhoids 
would be to a compensable degree, or the average industrial 
impairment from his right finger disability in excess of 10 
percent, at any time during the period of the claims.  
Although the Veteran told the March 2005 VA examiner that his 
finger disability impaired his ability to type, the examiner 
described the disability as "moderately impairing" and 
noted that the Veteran's non-service-connected left hand 
disability "severely interfered" with his keyboarding 
skills.  Moreover, SSA records and a VA treatment record 
dated in September 2005 note the Veteran's report that he was 
released by his employer because he was unable to learn to 
use a computer.  They also show that the Veteran attributed 
this inability to adapt to his new work function to his non-
service-connected neck and back problems.  

In sum, there is no indication in the record that the average 
industrial impairment from the Veteran's hemorrhoids would be 
to a compensable degree or that the average impairment from 
his finger disability would be in excess of the 10 percent 
rating granted herein.  Accordingly, the Board concludes that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to a 10 percent rating for ulnar subluxation of 
the right fifth PIP joint is granted, subject to the criteria 
applicable to the payment of monetary benefits.

Entitlement to a compensable rating for hemorrhoids is 
denied.


REMAND

The Veteran contends that service connection is warranted for 
disabilities of the cervical spine and thoracic spine because 
they are related to service.  He testified in February 2009 
that he injured his back during service and that after his 
release from active duty he served in the National Guard.

Service treatment records from the Veteran's periods of 
active duty in the Air Force are of record.  Also of record 
are "periodic" reports of medical examination and reports 
of medical history dated in February 1989 and February 1993 
from the Veteran's service in the National Guard.  However, 
it is unclear when the Veteran served with the National Guard 
and whether all related service treatment records have been 
obtained.  The Board finds that the Veteran's National Guard 
service should be verified and that any relevant service 
records should be obtained since they may be pertinent to his 
claim.  See 38 C.F.R. § 3.159(c)(1) (2008).

The Board notes that the Veteran told a March 2005 VA 
examiner and testified in February 2009 that his current 
cervical and thoracic spine disabilities are related to 
injuries he sustained in a motor vehicle accident in 1979.  
Service treatment records confirm that the Veteran was in an 
accident in December 1979 and that he hit his head on the 
steering wheel, although no spine disability was diagnosed.  
Although the Veteran was afforded a VA examination in March 
2005, the examiner did not review service treatment records 
from the Veteran's first period of active service and did not 
offer an opinion concerning the etiology of his current spine 
disabilities.  Therefore, the Board finds that a new VA 
examination is necessary to determine the etiology of any 
currently present disabilities of the cervical spine and 
thoracic spine.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The AMC or the RO should undertake 
appropriate development to verify the 
Veteran's National Guard service.  It 
also should obtain all available 
personnel and medical records for such 
service and associate them with the 
claims folders.

2.  Then, the Veteran should be 
afforded a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of 
his cervical spine and thoracic spine 
disabilities.  The claims folders must 
be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

The examiner should provide an opinion 
with respect to each currently present 
disorder of the Veteran's cervical 
spine and each currently present 
disorder of the Veteran's thoracic 
spine as to whether there is a 50 or 
better probability that the disorder is 
related to active service.  The 
rationale for each opinion expressed 
must be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claims for service 
connection for disabilities of the 
cervical spine and thoracic spine.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the claims folders are returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


